On Return To Remand

MADDOX, Justice.
On February 17, 1995, this Court remanded this cause to the Court of Criminal Appeals so that that court could state why *975Count I of the indictment was addressed by that court on the appeal. The Court of Criminal Appeals, on remand, has responded to this Court’s directions and has filed that response with this Court, including the basic facts relating to this proceeding. See that court’s opinion on remand, Heard v. State, 663 So.2d 973 (Ala.Cr.App.1995).
We have reviewed the judgment of the Court of Criminal Appeals that affirms the judgment of the trial court dismissing Heard’s Rule 32, Ala.R.Crim.P., petition, as it related to both counts, and we conclude that the judgment of the Court of Criminal Appeals is due to be affirmed.
AFFIRMED.
SHORES, HOUSTON, KENNEDY, INGRAM, and BUTTS, JJ., concur.